Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
Claims 1, 3, 6-8, 13-25 and new claims 26 and 27 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, and 15-17are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 depends on a canceled claim 2 and is thus indefinite. For examination purposes, the instant claim is considered depending on claim 1.
Claim 13 recites “wherein the additive is a fluorocarbonate.” It is unclear whether the claim limits “the additive” of claim 1 to just a fluorocarbonate or further defines the “at least one component” of the parent claim. Claims 15-17 are rejected for depending on the indefinite claim 13. For examination purposes, claim 13 is interpreted to mean that the at least one component of claim 1 is a fluorocarbonate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, and 13-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0288268 to Kim et al. in view of CN 1808745 to Sun (cited by Applicant; machine translation previously provided for citation).
 Regarding claim 1, Kim et al. teaches an electrochemical device, e.g. a rechargeable lithium battery, comprising a cathode, an anode, and an electrolytic solution ([0025]), wherein 
the anode comprises a carbon material, e.g. natural or artificial graphite ([0077]; [0078]; [0074]; [0085]), and a binder ([0082-84]), and 
the electrolytic solution comprises propionate ([0008]; [0013]; [0014]; [0040]) and an additive, the additive including a compound represented by Chemical Formula 1 ([0008-12]; [0016]; [0037]; [0038]) (a compound having 2-4 cyano groups) and at least one component such as fluoroethylene carbonate (a fluorocarbonate) ([0024]; [0064]), and
wherein the content of the propionate is about 10 volume % to about 80 volume % based on the total amount of the organic solvent ([0013]; [0041]), or, for example, 43 wt% based on the total weight of the electrolyte of Example 2 (Table 1; [0089-91]), where density of propyl propionate (PP) is about 0.9 g/ml.
Kim et al. teaches a binder such as a styrene-butadiene rubber ([0082-84]), but does not expressly teach that the anode comprises hydroxyalkyl methylcellulose.
Sun also relates to an electrochemical device, e.g. a lithium ion secondary battery ([0017]; [0030-34]), and teaches an anode comprising a binder such as styrene-butadiene rubber ([0026]) and a thickening agent such as hydroxypropyl methyl cellulose (HPMC) ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the claimed hydroxyalkyl methylcellulose in the anode of Kim et al., motivated by the fact that Sun demonstrates that hydroxypropyl methyl cellulose (HPMC) further improves the binding performance and stability between the negative active material and between the negative active material and the negative substrate ([0027]). The skilled artisan would have obtained expected results combining known elements. Regarding the range of the content of the propionate, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 3, Kim et al. does not expressly teach that the specific surface area of the carbon material is in a range of about 1.5 m2/g to about 3 m2/g.
Sun also relates to a carbon material in an anode and teaches that the carbon material includes, for example, a natural graphite ([0018]) or an artificial graphite ([0022]), both having a BET specific surface area of 3 m2/g or less. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the claimed carbon material in the anode of Kim et al., motivated by the fact that both Kim et al. and Sun use similar graphite materials in the anode and Sun teaches an overlapping range of specific surface area of the carbon material. The skilled artisan would have obtained expected results applying a known element to a known product. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 8, Kim et al. teaches that the propionate is, e.g. propyl propionate ([0014]; [0040]), and that reads on the claimed formula 1. 
Regarding claims 13 and 15-17, Kim et al. teaches that the additive comprises fluoroethylene carbonate ([0024]; [0064]).
Regarding claim 14, Kim et al. teaches that the compound represented by Chemical Formula 1 may be included in an amount of about 0.05 wt % to about 10 wt % or about 1 wt % to about 5 wt % based on the total weight of the electrolyte ([0015]; [0063]) and an additive including one or more fluoroethylene carbonate, vinylethylene carbonate, succinonitrile, polysulfone, or a combination thereof, in an amount of, for example, about 0.1 wt % to about 5 wt % based on the total weight of the electrolyte ([0064]; [0065]). The content of the additive thus overlaps with the claimed range. A prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 18, Kim et al. teaches an Example 2 where the content of the propionate PP is 43 wt% and the additives SN and HTCN total 3 wt% based on the total weight of the electrolyte (Table 1; [0089-91]). The content of the propionate to the additive falls within the claimed range.
Regarding claims 19, Kim et al. teaches that the electrolytic solution further comprises, e.g. LiPF6 ([0022]; [0053]).
Regarding claims 20, Kim et al. teaches an electronic device ([0003-5]), comprising an electrochemical device, e.g. a rechargeable lithium battery, having a cathode, an anode, and an electrolytic solution ([0025]), wherein the anode comprises a carbon material, e.g. natural or artificial graphite ([0077]; [0078]; [0074]; [0085]), and a binder ([0082-84]), and 
the electrolytic solution comprises propionate ([0008]; [0013]; [0014]; [0040]) and an additive, the additive including a compound represented by Chemical Formula 1 ([0008-12]; [0016]; [0037]; [0038]) (a compound having 2-4 cyano groups) and at least one component such as fluoroethylene carbonate (a fluorocarbonate) ([0024]; [0064]), and
wherein the content of the propionate is about 10 volume % to about 80 volume % based on the total amount of the organic solvent ([0013]; [0041]), or, for example, 43 wt% based on the total weight of the electrolyte of Example 2 (Table 1; [0089-91]), where density of propyl propionate (PP) is about 0.9 g/ml.
Kim et al. teaches a binder such as a styrene-butadiene rubber ([0082-84]), but does not expressly teach that the anode comprises hydroxyalkyl methylcellulose.
Sun also relates to an electrochemical device, e.g. a lithium ion secondary battery ([0017]; [0030-34]), and teaches an anode comprising a binder such as styrene-butadiene rubber ([0026]) and a thickening agent such as hydroxypropyl methyl cellulose (HPMC) ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the claimed hydroxyalkyl methylcellulose in the anode of Kim et al., motivated by the fact that Sun demonstrates that hydroxypropyl methyl cellulose (HPMC) further improves the binding performance and stability between the negative active material and between the negative active material and the negative substrate ([0027]). The skilled artisan would have obtained expected results combining known elements. Regarding the range of the content of the propionate, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claims 21, Kim et al. teaches that the electrolytic solution further comprises a non-aqueous solvent including propylene carbonate (PC) (a cyclic carbonate) ([0043]).
Regarding claims 22, Kim et al. teaches that the compound having 2-4 cyano groups includes a trinitrile compound, the compound represented by Chemical Formula 1 ([0008-12]; [0016]; [0037]; [0038]).
Regarding claims 23, Kim et al. teaches that the compound having 2-4 cyano groups includes succinonitrile ([0017]; [0024]; [0064]).
Regarding claims 24 and 26, Kim et al. teaches that the propionate includes propyl propionate ([0014]; [0040]).
Regarding claim 25, Kim et al. teaches an electrochemical device, e.g. a rechargeable lithium battery, comprising a cathode, an anode, and an electrolytic solution ([0025]), wherein 
the anode comprises a carbon material, e.g. natural or artificial graphite ([0077]; [0078]; [0074]; [0085]), and a binder ([0082-84]), and 
the electrolytic solution comprises propyl propionate ([0014]; [0040]) and an additive, the additive including fluoroethylene carbonate (a fluorocarbonate) ([0024]; [0064]) and at least one component such as polysulfone (a sulfur-oxygen double bond-containing compound) ([0024]; [0064]),
wherein the content of the propionate is about 10 volume % to about 80 volume % based on the total amount of the organic solvent ([0013]; [0041]), or, for example, 43 wt% based on the total weight of the electrolyte of Example 2 (Table 1; [0089-91]), where density of propyl propionate (PP) is about 0.9 g/ml.
Kim et al. teaches a binder such as a styrene-butadiene rubber ([0082-84]), but does not expressly teach that the anode comprises hydroxyalkyl methylcellulose.
Sun also relates to an electrochemical device, e.g. a lithium ion secondary battery ([0017]; [0030-34]), and teaches an anode comprising a binder such as styrene-butadiene rubber ([0026]) and a thickening agent such as hydroxypropyl methyl cellulose (HPMC) ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the claimed hydroxyalkyl methylcellulose in the anode of Kim et al., motivated by the fact that Sun demonstrates that hydroxypropyl methyl cellulose (HPMC) further improves the binding performance and stability between the negative active material and between the negative active material and the negative substrate ([0027]). The skilled artisan would have obtained expected results combining known elements. Regarding the range of the content of the propionate, a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05[R-5].
Regarding claim 27, Kim et al. teaches an Example 2 where the content of the propionate PP is 43 wt% (Table 1; [0089-91]), which falls within the claimed range. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. and Sun as applied to claim 1 above, in view of US 2006/0003232 to Jung et al.
Regarding claim 6, Kim et al. teaches that the negative electrode active material includes a carbon material such as graphite ([0077]; [0078]; [0074]; [0085]), but does not expressly teach that the anode further comprises one or more of a silicon material, a silicon-carbon composite material, a silicon-oxygen material, an alloy material and a lithium-containing metal composite oxide material.
Jung et al. also relates to a lithium secondary battery and teaches an anode comprising a negative active material that may include carbonaceous materials such as graphite and may also comprise a metal capable of alloying with lithium, and a mixed material comprising the carbonaceous material and the alloying metal. Nonlimiting examples of metals capable of alloying with lithium include Al, Si, Sn, Pb, Zn, Bi, In, Mg, Ga, Cd, Ge, and similar metals (abstract; [0016]; [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed anode in the electrochemical device of Kim et al., motivated by the fact that Jung et al. demonstrates at least one combination of known negative electrode active materials such as a mixed material comprising the carbonaceous material and the alloying metal ([0023]) and so the skilled artisan would have obtained expected results combining known elements to produce a known product.
Regarding claim 7, Kim et al. and Sun do not expressly teach that the hydroxyalkyl methylcellulose is selected from one or more of hydroxyalkyl methylcellulose sodium and hydroxyalkyl methylcellulose lithium, and the alkyl has 1-8 carbon atoms.
Jung et al. teaches that a water-soluble thickener may include a cellulose-based compound such as hydroxypropylmethyl cellulose-alkali metal salt. The alkali metal in the cellulose-alkali metal salt is selected from the group consisting of Na, K, or Li ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed hydroxyalklyl methylcellulose in the electrochemical device of Kim et al., motivated by the fact that Jung et al. teaches that the cellulose-alkali metal salt prevents reduction of both the electron conduction path and the ionic conduction path and also prevents increases in the internal resistance of the battery. In the absence of an alkali metal salt, such increases in the internal resistance of the battery would occur due to the use of the non-conductive material of the cellulose compound and a water soluble binder. Prevention of the increase in the internal resistance of the battery is important because such an increases results in the rapid deterioration of the discharge characteristics ([0025]). The skilled artisan would have obtained expected results applying a known element to a known product.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 6-8, and 13-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended independent claims 1, 20, and 25 to include a new limitation reciting “wherein the content of the propionate is more than 40% to about 65% based on the total weight of the electrolytic solution.” In response, the Examiner has applied a new primary reference to Kim et al. that teaches, particularly, a content of the propionate about 10 volume % to about 80 volume % based on the total amount of the organic solvent ([0013]; [0041]), or, for example, 43 wt% based on the total weight of the electrolyte of Example 2 (Table 1; [0089-91]). The combination of Kim et al. and Sun renders the claimed inventions obvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENG M CHAN whose telephone number is (571)270-5859. The examiner can normally be reached 9 am - 5:30 pm on Monday and 9 am - 3 pm from Tuesday to Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Heng M. Chan/           Examiner, Art Unit 1725                                                                                                                                                                                             


/BASIA A RIDLEY/           Supervisory Patent Examiner, Art Unit 1725